By the Court.

Should we give to Gen. St. 1878, c.,124, § 1, the-construction demanded by the appellant here, it would render the anniversary mentioned a day upon which no business of any character could lawfully be transacted, except that which might be public, and then in case of necessity only. By expressly prohibiting public business and the service of civil process upon that day it is evident that, the legislators, when declaring the 22d of February a holiday, did not. intend to make it dies non juridicus. It may be true that a notary is a public officer, but in taking an acknowledgment of the execution of a deed he is simply engaged in private business.
Order affirmed.